Case 2:19-0V-OOl71-SRC-CLW Document 1-1 Filed 01/07/19 Page 1 of 26 Page|D: 4

EXH|B|T “A”

Case 2:19-0V-OOl71-SRC-CLW Document 1-1 Filed 01/07/19 Page 2 of 26 Page|D: 5

crim P. miroy, Esq. ~ 036492006
LEVINSDN AKELRDD

2 L:l.ncoln Hig'hway, P.O. Bo.x 2905
'Ediiocn, m dorsey 08818

(732) 494-2727 n

Attornsy for Pla:l.ntiff

 

GLENN J'ONES :SUFERICR COURT OF NEW m
:LAW DIVIBION: MORRIB' COUNTY
Plaintiff, fm NO.: L-
V. 8

: CIVIL AC'I'ION
J'OHN K. WOLI', BARR m :

TRANBPORTLTION AND mm D°EB l COIIPLAINT, JURY m
JOHN DOES 1-20(representing :DEBIGM\TION OF TRI.AL COUHBEL,

presently unidentified :PHYBICIAN'S CERTIFIC‘.ATIQN,
individuals, businesses and/or :Dmlm I'OR DISCOVERY 03 INEIURLNC:E,
corporations who owned, :NOTICE '1'0 PRonUCE, m ron

operated, maintained, .-Mmms To INTI:RROGATORIEB
supervised, designed, :
constructed, repaired and/or
controlled the vehicle in
question or otherwise employed
the defendant) , :

Def ancient (s)

 

Plaintiff, GL!NN JONES, residing at 1656 Bass Road in the
City of Nashvilll.e,b State of North Carolina, complaining of the
defendants, say: .

!IRBT COUNT

1. On or about April 4, 2018, plaintiff, m JONRB was
the driver of a freight truck owned by, CHICAGO CUSTOMS TRANSIT
CEN'I'ER, LLC, which truck was stopped waiting for a gas pump to
open while at 1470 Route 46 in the Township of .Roxbury, Count.y of

Morris and State of New Jersey.

Case 2:19-0V-OOl71-SRC-CLW Document 1-1 Filed 01/07/19 Page 3 of 26 Page|D: 6

2. At the time and place aforesaid, the defendant, JOBN K.
WOL!', was the driver of a freight truck vehicle owned by
defendant, BARR NUNN TRANSPORTATION, INC. which truck backed up
into the plaintiff's truck while he was waiting for a gas pump to
open. Defendant, JOHN K. WOL!', so carelessly and negligently
operated his motor vehicle in such a manner _*that struck
plaintiff ‘s vehicle causing the plaintiff severe personal
injuries.

3. v As a direct and proximate result of the negligence of the
defendants, JOHN K. WDLI' AND BARR NUNN TRANBPORATION, INC., in the
ownership operation, control, and supervision of his freight
truck, a collision occurred and the plaintiff, GLENH JDNEB, was
caused to sustain severe, serious and permanent injuries ; was
caused to suffer great pain and anguish; was caused to lose time
`from his employment and will, in the future be caused to lose time
from his employment; was caused to incur medical expenses and will
in the future be caused to incur medical expenses ; will be caused
to suffer severe, serious and permanent injuries.

WHL'REFORE, the plaintiff, GLEm! JONEB, demands judgment
against the defendants, JOHN K. WOLF, BARR NUNN TRANSPORTATION,
IN¢L and JOHN DOES 1-10 (representing presently unknown partics),
jointly and severally, for damages, interest and costs of suit and

any other remedy this Court deems just.

Case 2:19-0V-OOl71-SRC-CLW Document 1-1 Filed 01/07/19 Page 4 of 26 Page|D: 7

BBCON'D CUUN'I.'

l. Plaintiff, GLRNN JON!.'G, repeats and realleges each and

every allegation contained in the First Count and makes them a

part herein.

2. At the time and place aforesaid, the defendants, imm
bone 1-20 (representing presently unknown persons and/or business
entities), operated a freight truck at 1470 Route 46 in the
'Township of Roxhury, Cou.nty of Morris and State of New Jersey.

3. At the time and place aforesaid, the defendants, JUHN
bona 1-20 (representing presently unknown peraons'and/or business
entities), negligently and/or carelessly in the omership,
loperation, control, and supervision of their freight truck, caused
a collision to occur and the plaintiff, GLENN from was caused to
sustain severe, serious and permanent injuries; was caused to
suffer great pain; was caused to lose time from his employment and
lin the future will be caused to lose time from his employment; was
caused to incur medical expenses and will in the future be caused
to incur medical expenses. _ 1

WHEREFCRB, the plaintiff, GLENN \'NNES, demands judgment
against the defendants, JOBN DOIB 1~20 (repreeenting presently
unknown persons and business entitieo), for damages, interest and

costs of suit.

Case 2:19-0V-OOl71-SRC-CLW Document 1-1 Filed 01/07/19 Page 5 of 26 Page|D: 8

THIRDCOUNI‘

 

l. Plaintiff, GLENN \'JDNES, repeats and realleges each and
every allegation contained in the prior Counts and makes them a
part herein.

2. Flaintiff alleges there was a breach of motor vehicle and
other statutes and this constitutes a statutory tort.

wHERIFDRE, plaintiff, GI¢ENN mm demands judgment against
the defendants¢ JOHN K. WOLI', BARR m TRANBPOH|.'ATION, IN'C. and
-JOHN DOES' 1-20 (representing presently unknown persons and/or
business entities), jointly end severally, for damages, interest
and cost of suit and any other remedy this Court deems just.

J`UR`Y m

Pursua.nt to 1_2.4:35-1, plaintiff hereby demands a trial by
jury on all issues of the within matter.

nsa:l:ozmmow or TmL coUNsEL

Pursuant to §.4:25-4, Brian P. McElroy, Es`<i‘.‘, is hereby
designated as trial counsel in the within matter for the firm of

Levinson Axelrod, P.C., attorneys for plaintiff .

mm FOR nrscovm or mechanics Com
> Pursuant to 1_2.4.-10-2(1:), demand is hereby made that
defendants disclose to plaintiff 's attorneys whether there are any
insurance agreements or policies under which 'any person or firm

carrying on an insurance business may be liable to"s`atisfy part or

Case 2:19-0V-OOl71-SRC-CLW Document 1-1 Filed 01/07/19 Page 6 of 26 Page|D: 9

all of a judgment and provide plaintiff's attorneys with true

copies of such insurance agreements or policies including, but not

limited to, any and all declaration sheets. This demand shall be

deemed to include and cover not only primary coverage but also any

and all excess, catastrophe and umbrella policies.";…
M_TM__LOEL=

Pursuant to .§. 4:18-1, plaintiff hereby demands that the
defendants produce the following documents at this office within
thirty (30) days, as prescribed by the Rules of Court.
Additionally, please be advised that the following requests are
ongoing and continuing in nature and the defendants are therefore
required to continuously update their responses thereto as new
information or documentation comes into existence.`:ww

;»_¢.ums_e-M

l. The amounts of any and all insurance coverage covering
the defendants, including but not limited to, primary insurance
policies, secondary insurance policies and/or umbrella insurance
pclicies. For each such policy of insurance, supply a copy of the
declaration page therefrom.

2. Copies of any and all documentation or reports,
including but not limited to, police reports, accident reports
`and/or incident reports concerning the happening of the accident

in question cr any subsequent investigation of same.

Case 2:19-0V-OOl71-SRC-CLW Document 1-1 Filed 01/07/19 Page 7 of 26 Page|D: 10

3. Copies or duplicates of any and all photographs, motion
pictures, videotapes, films, drawings, diagrams, sketches or other
reproductions, descriptions or accounts concerning the individuals
involved in the incident in question. the property damage
sustained, the accident scene, or anything else relevant to the
incident in question. n

4. Copies of any and all signed or unsigned statements,
documents, communications, and/or transmissions, whether in
writing, made orally or otherwise recorded by any mechanical or
electronic nnens, made by any party to this actidn, any witness,
or any other' individual, business, corporation, investigative
authority or other entity concerning' anything relevant to the
incident in question.

5. Copies of any and all documentation, including but not
limited to, any contracts between the owner of the property or
product involved in the incident in question and any‘ of the
parties involved in this matter.

6. Copies of any and all documentatidn, ineluding but not
limited to safeqy manuals, statutes, rules, regulations, books,
and/or industry standards umich refer to, reflect or otherwise
relate to the incident in question or any potential defense to the
action in question.

7. Copies of any and all discovery received from any other

parties to the action in question.

Case 2:19-0V-OOl71-SRC-CLW Document 1-1 Filed 01/07/19 Page 8 of 26 Page|D: 11

8. Copies of any and all reports on the plaintiff received

by the defendants, or any other party to this suit, from either
the Central Index Bureau (C.I.B.) or from any other source.
1 9. Copies of any and all medical information and/or _
documentation concerning the plaintiff in this matter whether it
concerns any ‘medical condition or treatment which took place
before, during or after the time of the accident in'question.

10. Copies of any and all records of any type subpoenaed by
the defendants or received from any other source concerning the
plaintiff or the accident in question.

Please be advised that plaintiff hereby objects to the
taking of any photographs, x-ray films or other reproductions
concerning the plaintiff or the plaintiff's injuries at the time
of the defense examination

mm FOR ANBWER.B TO II~H.‘ERROGATORIRB

Demand is hereby made on the defendants to answer fully and
responsively Form C and Form C(l) Uniform Interrogatories, found
in Appendix II as provided by R. 4:17-1 (b) (ii) and other
applicable Rules of Court. Demand is hereby made that Defendants
answer the attached Supplemental Interrogatories as prescribed by

the Rnles of Court.

Case 2:19-0V-OOl71-SRC-CLW Document 1-1 Filed 01/07/19 Page 9 of 26 Page|D: 12

Levinson Axelrod, P .C .

BWRMQ

BRIAN P. MCELROY, ESQ.

 

`Daced: Decembe; 6, 2018
CERTIB'ICATION PURSUANT TQ R.¢t§-l

BRIAN P. MCELROY, ESQ. of full age, hereby certifies and
says:

1. I am an attorney-at-law of the State of New Jersey, and
am an attorney with the law firm of Levinson Axelrod, P.C.,
attorneys for plaintiff in the above-captioned matter.

2. To the best of my knowledge, information and belief,
there is no other action pending about the subject matter of this
Complaint in any Court or arbitration proceeding.

3. I certify that the foregoing statements made by me are
true. I am aware that if any of the foregoing statements made by
ne are willfully false that 1 am subject to punisnnenc.

ann my

BRIAN P. MCELROY, ESQ.

 

Dated: December 10. 2018

CERTIPICATION PURBUMT ‘II.‘O R..`l:38-7.b
BRIAN P. MCELROY, ESQ. of full age, hereby certifies and

says :

Case 2:19-cV-00171-SRC-CLW Document 1-1 Filed 01/07/19 Page 10 of 26 Page|D: 13

l. .T. am an attorney-at-law of the State of New Jersey, and
am an attorney with the law firm of Levinson Axelrod,
P.C., attorneys for plaintiff in the above-captioned
matter. 4

2. To the best of my knowledge, all confidential personal
identifiers have ben redacted and all subsequent papers
submitted to the court will not contain confidential
personal identifiers in accordance with R:1:38-7b.

3. l certify that the foregoing statements "made by me are
true. I am aware that if any of the foregoing statements
made by me are willingly false, that I am subject to

punishment .

am r. mw~.,,

BRIAN P. MCELROY, ESQ.

 

`Dacea: member 6, 2013

SUPPLENENTAL INI'ER.RDGAE.DRIEB

l. Did you review the police report that was generated as a
result of this collision?

Case 2:19-cV-00171-SRC-CLW Document 1-1 Filed 01/07/19 Page 11 of 26 Page|D: 14

2 l

If the answer to the prior question is in the affirmative,
state whether the police report is accurate. If inaccurate,
state the specific provisions that are inaccurate.

. State whether there were any obstructions to your view at

the time and location of the collision here at issue.

.If the answer to the prior question is in the affirmative,

set forth a description of each visual obstruction
including its location relative to the point where the
vehicular collision occurred.

.State the cellular phone number and carrier for the person

operating the defendant's vehicle at the time of the
collision.

State all attempts or actions undertaken by defendant to
avoid this collision, once it became apparent that a
collision was imminent.

.If this party does not accept full responsibility for the

happening of the accident, please indicate what the driver
of the other vehicle did that contributed to the happening
of this accident.

Indicate violations for which Defendant has points on his/her

alicense covering the ten (10) years preceding the collision

here at issue.
Please detail all conversations you had with the plaintiff or

overheard being had by plaintiff with anyone else after the
accident in question until you left the accident scene.

lo

Case 2:19-cV-00171-SRC-CLW Document 1-1 Filed 01/07/19 Page 12 of 26 Page|D: 15

Civi| Case |nformation Statement

Case Detal|s: MORRIS | Clvll Part Dockot# L-002424~18

Caso Coptlon: JONES GLENN VS WOLF JOHN Caso Typo: AUTO NEGL|GENCE~PERSONAL |NJURY (NON-
Coao lnltlotion Dlto: 12/10/2016 VERBAL THRESHOLD)

Auornoy Noms: BR|AN PATR|CK MC ELROY beaumont Typsc Complalnt with Jury Domand

Flrm Nsmo: LEV|NSON AXELROD Jury Domsnd: YES - 6 JURORS

Addrus: 302 ROUTE 206 SOUTH Hurdcano Sandy nlotod? NO

HlLLSBORQUGH NJ 08844 la \h|o a professional malpractice osso? NO

Fbono: Rolstld ma pondlng: NO

Namo of Pmy: PLA|NT|FF :JONF.S. GLENN If yos, llst docket numbom

Namo of Dsfondsnt's Pdmary msuranoo Company Do you antlclpato sddlng any parties (sdclng out of sums
(rf known): GREAT WEST CASUALTY CO vannct|on or occurronoo)? NO

THE lNFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
ms maintenance ron runsosa\ or mm or ms n mcmann Fon umlmon

Do partles have a current, past, or recurrent relationship? NO
lf yes, ls that relationshlp:
Does the statute govemlng thls use provide for payment of fees by the losing party? NO

Use this space to alert the court to any special case characterlstlcs that may warrant Indlvidual
management or accelerated d|sposltiorl:

Do you or your c|lent need any dlsablllty aocommodatlons? NO
|f yes, please Identlfy the requested accommodation:

W|ll an lnterpreter be needod? NO
lf yec, for what language:

l certify that oonfldsntlal personal ldentiliers have been redacted from documents now submitted to the
oourt, and will be redacted from all documents submitted In the future in accordance with Rule 1:38-7(b)

mann asasssamnsnt_aaor

Datod S|gned

Case 2:19-cV-00171-SRC-CLW Document 1-1 Filed 01/07/19 Page 13 of 26 Page|D: 16

Br:i.an P. chlroy, Esq. - 036492006
LEVINBON A'XILRDD
2 Lincoln Hig'i:nrey, P.o. Bon¢ 2905
Edieon, New dorsey 08818
(732) 494-2727 151
Att:orney for Pla.intiff
l\\ f ,, 'i 351

emeJoNss =soPmoRcounn-or m`n'snsmr'
LAw nms:l:om mms comr

Plaintiff, DOCK'.E.'I' NO.: L-2424-18

v.
CIVIL ACTION
JOHN K. WOLF, BARR NUNN ‘
TRANSPORTATION AND JDHN DOEB
JUBN DOBB 1-20(representing
presently unidentified
individuals, businesses and/or x
corporations who owned, -
operated, maintained,
supervised, designed,
constructed, repaired end/or
controlled the vehicle in .
question or otherwise employed :
the defendant) ,

B'UHNONB

Defendant (s) :

 

HE .STAYE OFNEWJERSEY, TO THEABOT¢ENAMED DEFENDANT(ZS:J:
JOHN K. WOLF

YOU ARE HEREEY SUMMONED in a Civil Action in the Supe'ior Court of New Jmey, instituted by the above
named piainti&(s), end required to serve upon the anomey(s) for the plaintifl’(s), whose name end office address appears
obove,anmswertocheanncxedcomplsincwithht35 daysnflo'theso'vineofthesummonsandoompleintuponyou,
exclusive ofthe day ofae'vice. lfyou fail to answer,judgmenl by default may be rendered against you for the relief
demanded in the complainl. Yon sbaii|:eomptly die yol.n'answerendpmofofservice thereofin duplicate wld:the€lerk
of the Slq)erior Court, CN-Wl, Txeotoo, New Juscy 08625, in accordance witt the mice ofcivil practice end procedure

lfyoumnotnil'ordmpayanmomey,cailaugal$u'viecsof&oe. Anindividualnoteligl'blefor£reelegnl
nssistnncemeyoblainareferraltonnmomeybycelllngneecmrylewyu'refomlservice. Thesennmbersmaybelistedin
meyelinwpagesofyompbooeboekormsybeobtainedbyealiingtbebiewluseySmBerAssoclationlawyez-Refmai
Servlne toll~&ee 800-792-8315 (wli.l.u'n New .iersey) or 609-394-1101 (from out of state). Tne phone numbers for the
emmty in which this notion is pauling ere: lam Refm'el Setvloe, 908-828-0053 md legal Services Of§oe, 903-249-
7600.

membeta,zola §§ gm ga )ZZ)S;MQ<
’ eugmsmim,ctek

NameofDe&odanttobeserved:JolmK. Wolf
Address for Servioe: 5906 Seaman RM Omgon, Ohio 43616

Atlanric Counry Cl¢rk

A!lantlc Cotmry CM! Courthw¢

1201 Bachnrach Bau!¢vard Flrsl !"Toar
Atlanrle Ci!y, New Jer.t¢y 08401

Camden Cowuy Clcrk

CMI Pracwtng O_Oie¢

Hail d'.hurlce. Fir:l Hoar
101 Saulh Fij?h Sfr¢¢|’
Carrm'¢n, New Jersey 08103

Er.r¢x Counry Clerk

237 Holl q/'Recorzt

465 Marlln Luth¢r Klng. Jr. Bou.ievnnf
N¢warl; New Jer:ey 07102

war¢rdon Caun!y Clerk

CM`I DMrlan O_jioe

Ha!l q/`R¢corr£s

71 Maln Srr¢¢t

Hembxgrnn. New Jeney 08822

Monmauth Cowrry Clerk
Monmauth Counly Caun'hau:e

71 Monument Park, W¢.rt W`mg
m ama m 1252

Fre¢hold New Jersey 07728-1252

Pa.¢.ralc Caunfy Cla'k
Pa.r:atc C¢mng' Calu'thou.re
CM) Dha'.rlan O_Mc¢

77 Hnmiilan Stre¢r
Pa!erson. New Ja's¢y 07505

Sus.rex Caunry Cierk

Smex Coun!y CMI Div£sion
Juda'cial Cenr¢r

434 7 Hfgh Se'¢er

N¢wlon, New Jmey 07860

Surencoz_co.co;cm

Berg¢n Cmtnry C!erk

Bergen Caunly Ca.re Proce.sring S¢c:dnn
1 19 Ju.rrlce Cen¢¢r

Ten Mnl‘n Srr¢er

ank¢m'aek, New Jerszy 07601-0769

Cap¢ May Caon£y Clerk

Cape May Sup¢rlor Courr
Four Moore Road DN 203
Nlnc Non’h Main Str¢¢t

qu¢ May, New J¢r.r¢y 08210

Glaucer¢cr Camty C'J¢rk
Glauc¢.mr Coun!y Courthow¢

Clvll Ca.se Manngem¢n! afdc

One Nonh Bread.$`!rnt. Fir.rt Floor
Woodbmy, New J¢rsey 08096

Men:¢r Counry Depu.qy Clerk
M¢rcer Cowl!y Cow'thau.r¢
209 South Bmad.§'a'e¢t

Pml Ojio¢ Bax 8068
Tl'en!an, N¢w Jemy 08650

Mvm's Counry Clsrk

Morrls Coun!y Clvll Dlvl.rl'an

Po.rr Ojia Bax 910

Morrlsrawn, New J¢r:¢y 0 7963-0910

Sa!em Counry Cl¢rlc

92 Marl¢l S:mt

Po.rr Q#?ce Ba: 18

Sa!dm, NewJerrey 08079

Unton CounlyD¢pury Clerk

Un!on County Courrhou.r¢

Two Broa`dSee¢t, Roam 107

Paar Ojle¢ Ha: 6073

Bllzab¢th, New Jer:ey 07207-6703

Case 2:19-cV-00171-SRC-CLW Document 1-1 Filed 01/07/19 Page 14 of 26 Page|D: 17

.Blirling¢on Ccunly Clarl.'

Cw¢.r Foeiil.g), F£m‘ Floor

49 Rancoca: Road

.Pa.n’ Ojlce Eax 655

Maunr Hally, New Jm¢y 08060

cummins country clerk
Cumb¢rland Caumy C.'Ml
Case Manag¢meru Ojic¢
Pw 0171¢¢ an 615
8"“8¢¢0'\. New J¢r:ey 08302

Hudron Cmmty Cl¢rk

CM! Recortb .D¢paranenr
Brennan Comhotue. Fl'rst Floor
5 83 Newark Avenue

Je)sey Cl'ry, New Jer.r¢y 07306

Mlddl¢se: Caunry Clerl:

Sup¢nor Cm Law moran
Aa‘mlni.rn'adon Bu!la'£ng. ?Mrdi"loor
Pasr Ojice an 2633

New Brun.rwick. New Jer.r¢y 08903-2633

Ocenn Caumy C'lerk

119 Courlhmu'¢

118 Wn.¢hbrgwn Sm¢¢¢

Tarns Rher, New .!¢r:ey 08754

Som¢rs¢t Colmly Clerk

Som¢rset Cowuy Courrhme
CMI D\'vl.flon Ofioe, IWFIoor
Par¢ O_Mc¢ Bax 3000

Snmeg_u_tl£¢. New J¢rs¢y 08876

Wan~en Cowuy Cl¢rk

Wam¢n Caungv Courrhoru'e

CMI DM.rlon D_Fice

413 Saeond &r¢¢:

B¢Md¢re, New Jerxey 07823-1500

Case 2:19-cV-00171-SRC-CLW Document 1-1 Filed 01/07/19 Page 15 of 26 Page|D: 18

seems comr
summa count
com arms
teamstele ncr 07960
mm itser monroe
com ransom No. ¢973) sss-noe
com-noone o:ao m - 4:30 ex

DATI: blm 10, 2018
Rl: ms m V8 m JDHH
DOCK!T: IIRB L -002‘24 18

THIABOVICASIBASMABSIMDTO: TRICKZ.

DIBCUVIR! 18 300 DAYS m RUNS m m !'IRST ME|IER OR 90 DAYS
I'Rul mci CN THI msl.' Dll'BHDA\IT, mm ms I'IRST.

m mm J'UDGI ASSIM IS: BON LCUIS 8. SCIUSI

Il' !CU EAVE m QUEBTIONS, CDNTA¢T m 001
AT: (9'73) 656-4106.

II!°UBILIEVETEATTHEMIS mPPROPRIMEIOUHUSTFILIA
CIRTIFICATIOH OF G®D CAUSE HITHDI 30 DAYS Ol' THI mING Ol‘ YWR ¥LEADING.
PLAINTIFF HUST SIRVI COPIIS Ol' THIB FORM Oll L'LL m PAR'.|.'IIS IN ACCDRDANCI
WI!B ‘R.4:51-2.
ATTENTION:
~ A'.l`.".l.': m P. m ELROY
LIVINSON WLROD
302 m 206 SOUTB
HILLSBDRDUGB llJ 088|4

Case 2:19-cV-00171-SRC-CLW Document 1-1 Filed 01/07/19 Page 16 of 26 Page|D: 19

arm P. miroy. zeq. - 036492006
LEVINSCN AIC!.'.LROD

2 L:l.neo].n Highway, P.O. Box 2905
`lid:l.son, New dorsey 08818

(732) 494-2727

Attorney for Plainti£f

 

GLENN UONES :SUPERIOR COURT CI' m \TERBEY
:LAW DIVISION'¢ MCRRIS COUNTY
Plaintiff, :DOCKET NO.I L-
V. l

CIVIL ACTION

TRANBPBRTATION J\ND JOHN DORS
JOHN bolts 1-20(representing

CUHPLI\INI‘, JURYDHIAN'D

JDHN K. WOLF, BARR NUNN' t
:DEBIGNATION OF TRIAL COUNSEL,

presently unidentified :PHYSICIAN'S CERTI¥'IC.ATIQN,
individuals, businesses and/or :Dmmm FOR DIBCGVERY 02 INS¥IRANCE,
Corporations who Owned, :NOTICE TO PRDDUCE, mm FOR

operated, maintained, :AHBWERB '1‘0 IN'I.'ERROGATORIEB
supervised, designed, :

constructed, repaired and/or :

controlled the vehicle in
question or otherwise employed
the defendantl ,

Defendant (s)

 

Plaintif£, GLENN JONES, residing at 1656 Bass Road in the
City of Nashville,‘ State of Nort:h Carolina, complaining of the
defendants, say: l

FIRST CO'UNT

l. On or about April 4, 2018, plaintiff, GLENN mm was
the driver of a freight truck owned by, CHICAGO CUSTOMS TRANSI'I‘
CENTER, LLC, which truck was stopped waiting for a gas pump to
`open while at 1470 Route 46 in the Township of Roxbury, County of

Morris and State of New Jersey.

Case 2:19-cV-00171-SRC-CLW Document 1-1 Filed 01/07/19 Page 17 of 26 Page|D: 20

2. At the time and place aforesaid, the defendant, JOHN K.
WULF, was the driver of a freight truck vehicle owned by
defendant, BARR NUNN TRANBPORTATION, INC. which truck backed up
into the plaintiff's truck while he was waiting for a gas pump to
open. Defendant, JOHN K. WOLF, so carelessly and negligently
operated his motor vehicle in such a manner_ that struck
plaintiff's vehicle causing the plaintiff severe personal
injuries. l

3. 'As a direct and proximate result of the negligence of the
defendants, JOBN K. WOLF .AND BARR NUNN TRANBPORATIGL INC., in the
townership, operation, control, and supervision of his freight
truck, a collision occurred and the plaintiff, GLENN JDNBS, was
caused to sustain severe, serious and permanent injuries; was
caused to suffer great pain and anguish; was caused to lose time
yfrom his employment and will, in the future be caused to lose time
from his employment; was caused to incur medical expenses and will
in the future be caused to incur medical expenses; will be caused
to suffer severe, serious and permanent injuries.

mem the plaintiff, cc.’s»m ooems, demands judgment
against the defendants, JOHN K. wOLF, BARR NUNN TRANEPORTATION,
INC. end J08N DOBB 1-10 (representing presently unknown partios),
jointly and severally, for damages, interest and costs of suit and

lany other remedy this Court deems just.

Case 2:19-cV-00171-SRC-CLW Document 1-1 Filed 01/07/19 Page 18 of 26 Page|D: 21

BICOND CUUNT

l. Plaintiff, GL!NN JONEB, repeats and realleges each and

¢

every allegation contained in the First Count and makes them a
part herein.

2. At the time and place aforesaid, the defendants, Jolm
DOES 1-20 (represent.ing presently unknown persons and/or business
entities), operated a freight truck at 1470 Route 46 in the
1'l‘ova¢»)n.sl'liy,> of Roxbury, County of Morris and State of New Jersey.

3. At the time and place aforesaid, the defendants, JOHN
DOBS 1-20 (representing presently unknown persons~ end/or business
entities) , negligently and/or carelessly in the ownership,
loperation, control, and supervision of their freight truck, caused
a collision to occur and the plaintiff, GLENN JONEB was caused to
sustain severe, serious and permanent injuries; was caused to
suffer great .pain; was caused to lose time from his employment and
in the future will be caused to lose time from his employment; was
caused to incur medical expenses and will in the future be caused
to incur medical expenses. l l

wmm'onl€, the plaintiff, GLENN JONEB, demands judgment
against the defendants, JUHN DOEB 1-20 (represent:l.ng presently
unknown persons and business entities), for damages, interest and

costs of suit.

Case 2:19-cV-00171-SRC-CLW Document 1-1 Filed 01/07/19 Page 19 of 26 Page|D: 22

THIR.`D COVN'I.‘

1. Plaintiff, GLENN JONES, repeats and realleges each and
every allegation contained in the prior Counts and makes them a
part herein.

2. Plaintiff alleges there was a breach of motor vehicle and
other statutes and this constitutes a statutory tort.

WEERIEURE, plaintiff, GLENN JCNES, demands judgment against
the defehdmts, JOIIN K. W°L!‘, BARR N\'.|NN TRANB?°RTATIGN, INC. and
»JOHN DOES' 1-20 (representing presently unknown persons end/or
business entities), jointly and severally, for damages, interest
and cost of suit and any other remedy this Court deans just.

M

Pursuant to §.4:35-1, plaintiff hereby demands a trial by

jury on all issues of the within matter.
DESIGNATION OF TRIAL COUNSU..

Pursuant to §.4:25-4, Brian P. McElroy, Es`q‘.‘, is hereby

designated as trial counsel in the within matter for the firm of

Levinson Axelrod, P.C., attorneys for plaintiff.

DEH.'ANID lI'OR. DISCOVERY 0¥ INEURAME C‘OVERAGE
Pursuant to 1_2.4:10-2 (b), demand is hereby made that
defendants disclose to plaintiff 's attorneys whether there are any
insurance agreements or policies under which 'any person or firm

carrying on an insurance business may be liable to"satisfy part or

Case 2:19-cV-00171-SRC-CLW Document 1-1 Filed 01/07/19 Page 20 of 26 Page|D: 23

all of a judgment and provide plaintiff‘s attorneys with true
copies of such insurance agreements or policies including, but not
limited to, any and all declaration sheets. This demand shall be
deemed to include and cover not only primary coverage but also any
and all excess, catastrophe and umbrella policies. “
NOTIC!E '1'0 PROT.|UCE

Pursuant to .§. 4:18-1, plaintiff hereby' demands that the
defendants produce the following documents at this office wdthin
thirty (30) days, as prescribed by the Rules of Court.
Additionally, please be advised that ‘the following requests are
ongoing and continuing in nature and the defendants are therefore
required to continuously update their responses thereto as new
information or documentation comes into existence."U

Documsnts Reque§§ed

l. The amounts of any and all insurance coverage covering
the defendants, including but not limited to, primary insurance
policies. secondary insurance policies and/or umbrella insurance
policies. For each such policy of insurance, supply a copy of the
declaration page therefrom.

2. Copies of any and all documentation or reports,
including but not limited to, police reports, accident reports
band/or incident reports concerning the happening of the accident

in question or any subsequent investigation of same.

Case 2:19-cV-00171-SRC-CLW Document 1-1 Filed 01/07/19 Page 21 of 26 Page|D: 24

3. Copies or duplicates of any and all photographs, motion
pictures, videotapes, films, drawings, diagrams, sketches or other
reproductions, descriptions or accounts concerning the individuals
involved in the incident in question, the property damage
sustained, the accident scene, or anything else relevant to the
incith in question.

4. Copies of any and all signed or unsigned statements,
documents, communications, and/or transmissions, whether in
writing, made@crally or otherwise recorded by any mechanical or
amummnmm,mhbymymmywtdsmd®,mymmum
or any other" individual, business, corporation, investigative
authority or other entity concerning anything' relevant to the
incident in question.

5. Copies of any and all documentation, including but not
limited to, any contracts between the owner of the property or
product involved in the incident in question and any' of the
parties involved in this matter.

6. Copies of any and all documentation, including but not
limited to safety manuals, statutes, rules, regulations, books,
and/or industry standards which refer to, reflect or otherwise
relate to the incident in question or any potential defense to the
action in question.

7. Copies of any and all discovery received from any other

parties to the action in question.

Case 2:19-cV-00171-SRC-CLW Document 1-1 Filed 01/07/19 Page 22 of 26 Page|D: 25

8. Copies of any and all reports on the plaintiff received
by the defendants, or any other party to this suit, from either
the Central Index Bureau (C.I.B.) or from any other source.

n 9. Copies of any and all medical information and/or,
documentation concerning the plaintiff in this matter whether it
concerns any ‘medical condition or treatment which took place
before, during or after the time of the accident in question.

lO. Copies of any and all records of any type subpoenaed by
the defendants or received from any other source concerning the
plaintiff or the accident in question.

Please be advised that plaintiff hereby objects to the
taking of any' photographs, x-ray films or other reproductions
concerning the plaintiff or the plaintiff's injuries at the time
of the defense examination.

mcmann ron sussmas mo Inrnnaosmroslrs

Demand is hereby made on the defendants to answer fully and
responsively Form C and Form C(l) Uniform Interrogatories, found
in Appendix II as provided by R. 4:17-l(b)(ii) and other
lapplicable Rules of Court. Demand is hereby made that Defendants
answer the attached Supplemental Interrogatories as prescribed by

the Rules of Court.

Case 2:19-cV-00171-SRC-CLW Document 1-1 Filed 01/07/19 Page 23 of 26 Page|D: 26

Levinson melrod, P .C .

lisa F. WY

BRIAN P. MCELROY, ESQ.

 

`nacea= oscarer 6, 2018
GERTIFICA'I'ION PURBUANT ‘1‘0 R.4:5-.1

BRIAN P. MCELROY, ESQ. of full age, hereby certifies and
says:

l. I am an attorney-at-law of the State of New Jersey, and
am an attorney with the law firm of Levinson Axelrod, P.C.,
attorneys for plaintiff in the above-captioned matter.

2. ‘I‘o the best of my knowledge, information and belief,
there is no other action pending about the subject matter of this
Complaint in any Court or arbitration proceeding.

3. I certify that the foregoing statements made by me are
true. I am aware that if any of the foregoing statements made by
me are willfully false, that I am subject to punishment.

ama may

BRIAN P. MCELROY, ESQ.

 

Dated: December lO, 2018

CERTIFICILTION PURBUANT TO R.l:$£'-?.b

BRIAN P. MCELROY, ESQ. of full age, hereby certifies and

says :

Case 2:19-cV-00171-SRC-CLW Document 1-1 Filed 01/07/19 Page 24 of 26 Page|D: 27

l. I am an attorney-at-law of the State cf New Jersey, and
am an attorney with the law firm of Levinson Axelrod,
P.C., attorneys for plaintiff in the above-captioned
matter. y

2. To the best of my knowledge, all confidential personal
identifiers have ben redacted and all subsequent papers
submitted to the court will not contain confidential
personal identifiers in accordance with R.l:38-7b.

3. l certify that the foregoing statements`made by me are
true. I am aware that if any of the foregoing statements
made by me are willingly false, that I am subject to

punishment .

BW P. m'¢#»,,

BRIAN P. MCELROY, ESQ.

 

'nated= necenber s, 2018

BUPPLEMENTAL INTERRDGATDRIEB

1. Did you review the police report that was generated as a
result of this collision?

Case 2:19-0V-OOl71-SRC-CLW Document 1-1 Filed 01/07/19 Page 25 of 26 Page|D: 28

.If the answer to the prior question is in the affirmative,

state whether the police report is accurate. If inaccurate,
state the specific provisions that are inaccurate.

State whether there were any obstructions to your view at
the time and location of the collision here at issue.

.If the answer to the prior question is in the affirmative,

set forth a description of each visual obstruction
including its location relative to the point where the
vehicular collision occurred. '

.State the cellular phone number and carrier for the person

operating the defendant's vehicle at the time of the
collision.

.State all attempts or actions undertaken by defendant to

avoid this collision, once it became apparent that a
collision was imminent.

.If this party does not accept full responsibility for the

happening of the accident, please indicate what the driver
of the other vehicle did that contributed to the happening
of this accident. '

Indicate violations for which Defendant has points on his/her
license covering the ten (10) years preceding the collision
here at issue.

Please detail all conversations you had with the plaintiff or

overheard being had by plaintiff with anyone else after the
accident in question until you left the accident scene.

10

Case 2:19-0V-OOl71-SRC-CLW Document 1-1 Filed 01/07/19 Page 26 of 26 Page|D: 29

Civil Case information Statement

Case Details: MORRIS l Civil Part Docket# L-002424-18

Cm Clpticn: JONES GLENN VS WOLF JOHN ease Typc: AUTO NEGL|GENCE-PERSDNAL lNJUFtY (NON-
Cua initiation Data: 12!1012018 VERBAL THRESHOLD)

Attornay Nama: BR|AN FATR|CK MC ELRO¥ Documant Type: Complaintwlti'i Jury Demand

Flnn Name: LEVINSCN AXELROD Jury Dornlnd: YES - 6 JURORS

Addrua: 302 ROUTE 206 SOUTH Hurricana Sandy nlatad? NO

HiLLSBOROUGl-l NJ 08844 is this a professional malpractice caa¢? NO

Phona: Ralated cases pandlng: NO

Name cf Farty: PLA|NTiFF : JONES. GLENN li yu, list docket numbers

Name of Dcfendant’a Primary insurance Company Do you anticipate adding any parties (arislng out of same
(lf known): GREAT WEST OASUALTY CO transaction or occurranca)? NO

THE IN'FORM.ATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED IN`I'O EV]DENCE
ms emma mm or umw IF coe n ArPnorruArlFon ue>wnou

Do parties have a current, past, or recurrent relationship? NO
if yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO

Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:

Do you or your client need any disability accommodations? NO
if yes, please identify the requested accommodation:

Will an interpreter be needed? NO
lf yes, for what language:

l certify that confidential personal |dentiiiers have been redacted from documents now submitted to the
courtl and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

Msumsusncascx

JZM_QLZOJ.Q
Dated S|gned

